TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00630-CV



    Melissa Nichole Perez, as next friend on behalf of J. E. P., a minor child, Appellant

                                                 v.

           Melissa H. Miskell D.O., and McKenna Memorial Hospital, Appellees


    FROM THE DISTRICT COURT OF 433RD COUNTY, COMAL JUDICIAL DISTRICT
       NO. C2008-1238D, HONORABLE RONALD G. CARR, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss this appeal. We grant the motion and dismiss

this appeal. See Tex. R. App. P. 42.1(a)(1).




                                               David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: November 5, 2010